Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 22, 1975, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of criminal possession of a weapon in the second degree, and the sentence imposed thereon, and the said count (count one of Indictment No. 1094-B-74) is dismissed. As so modified, judgment affirmed. As conceded by the People, the weapons count is a lesser included offense of robbery in the first degree under the facts of this case. We have therefore modified the judgment accordingly (see People v Flowers, 56 AD2d 660). Defendant’s remaining claims on appeal are without merit. Hargett, J. P., Rabin, Titone and Hollen, JJ., concur.